Exhibit AeroGrow Halts Nasdaq Appeals · Company expects shares will trade on the OTCBB Boulder, CO–May 1, 2009 - AeroGrow International, Inc. (NASDAQ:AERO - News) ("AeroGrow" or the "Company"), makers of the AeroGarden® line of indoor gardening products, announced that effective Monday, May 4, 2009, trading in AeroGrow shares will be suspended on the Nasdaq capital markets.AeroGrow will instead seek to have its common stock traded on the OTC Bulletin Board (OTCBB). “Given the ongoing financial crisis and limited access to capital for growth companies, maintaining our listing on Nasdaq has required more and more of our resources, both financially and in terms of management focus,” said Jerry Perkins, CEO of AeroGrow.“After a prolonged series of notices and appeals with Nasdaq, we have halted our efforts to remain listed and are allowing Nasdaq’s delisting process to continue without further action on our part.We believe that the continued financial and administrative burden associated with our Nasdaq listing outweighs the diminishing benefits of remaining listed in the current market conditions. We anticipate a listing on the OTCBB, which we believe will provide a reasonable trading market for our shares.We expect we will become listed on the OTCBB shortly and, in the interim, will be quoted on the Pink Sheets OTC market (www.pinksheets.com).” AeroGrow’s shares traded on the OTCBB until June 2007. About the OTC Bulletin Board The OTC Bulletin Board® (OTCBB) is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter (OTC) equity securities. An OTC equity security generally is any equity that is not listed or traded on NASDAQ® or a national securities exchange.See www.otcbb.com. About AeroGrow International, Inc. Founded in 2002 in Boulder, Colorado, AeroGrow International, Inc. is dedicated to the research, development and marketing of the AeroGarden line of foolproof, dirt-free indoor gardens. AeroGardens allow anyone to grow farmer's market fresh herbs, salad greens, tomatoes, chili peppers, flowers and more, indoors, year-round, so simply and easily that no green thumb is required. See www.aerogrow.com. CONTACTS: Corporate John Thompson AeroGrow
